COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 ROBERT GOMEZ,                                                    No. 08-15-00019-CV
                                                  §
                        Appellant,                                    Appeal from
                                                  §
 v.                                                            County Court at Law No. 1
                                                  §
 DLJ MORTGAGE CAPITAL, INC.,                                    of Tarrant County, Texas
                                                  §
                        Appellee.                                (TC # 2014-001297-1)
                                                 §

                                  MEMORANDUM OPINION

       Pending before the Court is a joint motion filed by the parties to dismiss the appeal

pursuant to TEX.R.APP.P. 42.1 because the dispute between them has been resolved and

Appellant, Robert Gomez, no longer wishes to pursue the appeal. We grant the motion and

dismiss the appeal. Costs of the appeal are taxed against Appellant. See TEX.R.APP.P. 42.1(d)

(absent agreement of the parties, the court will tax costs against the appellant).


May 15, 2015
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.